Exhibit 12 Consolidated Ratios of Earnings to Fixed Charges Nine months ended Years ended December 31, September 30, 2008 2007 2006 2005 2004 2003 Excluding interest on deposits 14.0x 14.8x 3.6x 7.3x 15.2x 21.4x Including interest on deposits 1.8x 1.5x 1.4x 1.9x 2.9x 2.8x Note: The ratio of earnings to fixed charges is calculated by adding income before income taxes plus fixed charges and dividing that sum by fixed charges. Nine months ended Years ended December 31, September 30, 2008 2007 2006 2005 2004 2003 Income before income taxes 15,902 17,075 13,731 18,903 19,193 18,087 Interest on deposits,borrowings and long-term debt 19,785 36,483 34,444 20,123 9,860 10,262 Total fixed charges, including interest on deposits 19,785 36,483 34,444 20,123 9,860 10,262 Total fixed charges, excluding interest on deposits 1,222 1,237 5,373 3,018 1,349 886
